Exhibit 10.4

CHANGE ORDER FORM

(for use when the Parties execute the Change Order pursuant to Section 32 of the
General Conditions)

 

PROJECT NAME:

   Sabine Pass LNG Project (Phase 2)

CHANGE ORDER NUMBER:

   008

DATE OF CHANGE ORDER:

   November 26, 2007

PURCHASER:

   Sabine Pass LNG, L.P.

SOIL CONTRACTOR:

   Remedial Construction Services, L.P.

CONTRACT NO.

   25279-004-OC2-C000-00001

DATE OF AGREEMENT:

   July 21, 2006

 

 

The Agreement between the Parties listed above is charged as follows: (attach
additional documentation if necessary)

Description of Change: This CO No. 008 is issued to incorporate into the Soil
Improvement Contract the following:

Pay item for 58,243 CY of additional Wetlands Mitigation Material Fly Ash
Stabilization as described in the revised Exhibit “C” Quantities, Pricing and
Data, dated November 26, 2007.

Attachments:

 

  1) Contract Exhibit “C”, Quantities, Pricing and Data, dated November 26, 2007
that supersedes and replaces Exhibit “C”, Quantities, Pricing and Data, dated
September 11, 2007 in its entirety.

 

 

 

 

 

The original contract price was

   $ 28,526,962.28       

Net Change by previously authorized Change Orders

   $ -2,255,121.77       

The Contract Price prior to this Change Order

   $ 26,271,840.57       

The Contract Price will be increased <decreased> by this Change Order amount of

   $ 510,490.08       

The New Contract Price including this Change Order will be

   $ 26,782,330.65       

Upon execution of this Change Order by Sabine Pass LNG, L.P. and Remedial
Construction Services, L.P. the above referenced change shall become a valid and
binding part of the original agreement without exception or qualification unless
noted in this Change Order. Except as modified by this and any previously issued
Change Orders, all other terms and Condition of the Agreement shall remain in
full force and effect. This Change Order is executed by each of the Parties’
duly authorized representatives.

 

Purchaser:

  Soil Contractor:

Sabine Pass LNG, L.P.

  Remedial Construction Services, L.P.

By:       Sabine Pass LNG-GP, Inc.

              Its general partner

 

   

Authorized

Signature:

  /s/ Ed Lehotsky      

Authorized

Signature:

  /s/ Steven Birdwell     Name:   Ed Lehotsky       Name:   Steven Birdwell    
Title:   VP LNG Proj       Title:   Managing Partner     Date of Signing:  
11/28/07       Date of Signing:   11/29/2007

 

Page 1 of 1